Citation Nr: 0629459	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-05 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for organic brain 
syndrome with brain trauma and right-sided weakness, 
currently rated as 50 percent disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran served on active duty from January 1979 to 
February 1980.

This matter comes to the Board of Veterans Appeals (Board) 
from May 2002 and August 2003 rating decisions of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  The veteran's organic brain syndrome with brain trauma 
and right-sided weakness causes occupational and social 
impairment, with deficiencies in most areas.

2.  The veteran's service-connected organic brain syndrome 
with brain trauma and right-sided weakness precludes him from 
securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for organic brain 
syndrome with brain trauma and right-sided weakness are met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
4.1, 4.7, 4.126, 4.130, Diagnostic Code 9304 (2005).

2.  The veteran is individually unemployable by reason of his 
service-connected disabilities. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Prior to the initial adjudication of the claimant's claim, a 
letter dated in June 2001 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Thereafter, the veteran was sent another VCAA letter in March 
2003.  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letters told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The claimant's pertinent VA medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded multiple VA examinations.  
38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. 
§ 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected organic brain 
syndrome since the claimant was last evaluated.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The most recent June 2003 evaluation 
report is thorough and supported by VA outpatient treatment 
records.  The examination in this case is adequate upon which 
to base a decision 

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The Board is granting a higher rating for organic brain 
syndrome and TDIU.  The RO will implement the Board's 
decision and assign an effective date.  Further notice may be 
provided per Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).


Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9304 are rated 
according to the General Rating Formula for Mental Disorders.  
A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

The veteran has been assigned a 50 percent rating for organic 
brain syndrome with brain trauma and right-sided weakness.  

A May 2003 VA general examination revealed that the veteran's 
deep tendon reflexes were grade 1/2 of the upper and lower 
extremities.  The remainder of the examination was normal.  A 
May 2003 neuropsychiatric examination revealed that the 
veteran had last worked in March 2002.  The veteran reported 
that he was not able to work due to his inability to handle 
stress, confusion, and abusive supervisors.  The examiner did 
not find substantial neurocognitive impairment in past 
testing.  Currently, the veteran reported increased 
difficulty with memory as well as depression.  Neurocognitive 
testing revealed moderate to severe levels of depression and 
comorbid anxiety.  It was noted that the veteran had sadness 
of mood, loss of interest or pleasure, fatigue, irritability, 
and sleep and appetite disturbance.  The veteran reported 
depressive episodes as exceeding two weeks.  Taken together, 
the veteran met the diagnostic criteria for major depressive 
disorder.  The veteran also demonstrated a cognitive 
disorder, not otherwise specified.  Functions of the frontal 
brain, especially working memory, and, to a lesser degree, 
non-routine problem solving, and planning and organization, 
appeared to have eroded.  Most facets of working memory were 
impaired, including focused attention, divided attention, and 
shifting attention.  Sustained attention was intact.  Long 
term memory was also impaired.  Basic visuospatial functions 
of complex visuospatial integration appeared intact.  The 
examiner opined that the combination of neurocognitive 
compromise and depression were more likely than not to have 
resulted in moderate sedentary occupational dysfunction.  

A June 2003 examination revealed that neurologically, the 
veteran had mild dementia and a right hyperreflexia.  
Problems were demonstrated with the executive functions 
residing in the frontal lobes.  This reflected a deficit in 
concentration secondary to depression, organic brain injury, 
or a combination of both.  It was noted that the veteran was 
disabled to the extent that his thinking was abnormally slow, 
although accurate.  

In July 2003, the veteran was seen at a VA mental health 
clinic.  He was alert, oriented, and able to give history.  
It was noted that he had undergone testing which showed 
compromise in cognitive functioning.  His mood was dysphoric.  
His affect was pleasant though blunted and depressed.  There 
were no delusions or hallucinations.  His speech was logical 
and coherent.  There was no suicidal or homicidal ideation.  
His global assessment of functioning (GAF) was 45.  

In October 2003, his treating licensed social worker 
indicated that the veteran was suffering from major 
depression, was now on medication, and was unemployable due 
to his depression, brain trauma, and related issues.  He 
stated that the veteran's GAF score was indicative of his 
unemployability.  

The Board finds that the veteran meets the criteria for a 70 
percent rating.  The veteran has occupational and social 
impairment, with deficiencies in most areas.  The veteran has 
difficulty with judgment and thinking due to his impaired 
cognitive functioning.  He exhibits near-continuous 
depression which required medication and affects his ability 
to function independently, appropriately and effectively.  He 
also has difficulty in adapting to stressful circumstances 
such as work settings.  However, he does not meet the 
criteria for a 100 percent rating.  The veteran does not 
suffer from persistent delusions or hallucinations.  His 
behavior is not grossly inappropriate.  He is able to perform 
activities of daily living, including maintenance of minimal 
personal hygiene.  The veteran is oriented to time and place.  
The veteran has some memory impairment, but he does not have 
memory loss for names of close relatives, own occupation, or 
own name

Thus, the evidence supports a 70 percent rating for organic 
brain syndrome with brain trauma and right-sided weakness.


TDIU

Total disability ratings for compensation purposes may be 
assigned when the schedular rating for service-connected 
disabilities is less than 100 percent, when it is found that 
those disabilities are sufficient to produce unemployability 
without regard to advancing age.  If unemployability is the 
result of a single service-connected disability, that 
disability must be rated at 60 percent or more.  If it is the 
result of two or more service-connected disabilities, at 
least one must be ratable at 40 percent or more, with the 
others sufficient to bring the combined rating to 70 percent 
or more.  For the purpose of one 60 percent or one 40 percent 
disability in combination, disabilities resulting from a 
common etiology or a single accident will be considered as 
one disability.  38 C.F.R. § 4.16(a).

The veteran's organic brain syndrome with brain trauma and 
right-sided weakness. is 70 percent disabling.  The veteran 
also is rated as non-compensable for fracture of the mandible 
and for a scar on the chin.  

Since the veteran has a 70 percent rating for his organic 
brain syndrome with brain trauma and right-sided weakness, 
the schedular criteria of 38 C.F.R. § 4.16(a) have been met.  
Thus, the issue is whether his service-connected disabilities 
preclude him from engaging in substantially gainful 
employment (i.e., work that is more than marginal, which 
permits the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  

For the veteran to prevail in his claim for a total 
compensation rating based on individual unemployability, the 
record must reflect circumstances, apart from non-service-
connected conditions, that place him in a different position 
than other veterans who meet the basic schedular criteria.  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough. A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  

The ultimate question is whether the veteran, in light of his 
service-connected disorders, is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The veteran is unemployed and has been since March 2002.  His 
organic brain syndrome with brain trauma and right-sided 
weakness causes severe impairment.  His licensed social 
worker has opined that the veteran is unemployable.  The 
Board cannot reject the opinion of a social worker merely 
because of his/her training.  See Goss v. Brown, 9 Vet. App. 
109 (1996) [to qualify as an expert, a person need not be 
licensed to practice medicine, but just have special 
knowledge and skill in diagnosing and treating human 
ailments].  The opinion of the social worker is supported by 
the other medical evidence of record, particularly the 
cognitive functioning testing.  

Accordingly, the Board finds that the veteran's service-
connected organic brain syndrome with brain trauma and right-
sided weakness precludes him from securing or following a 
substantially gainful occupation.






ORDER

A 70 percent rating for organic brain syndrome with brain 
trauma and right-sided weakness is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.  

Entitlement to TDIU is granted.  



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


